Smith, J.:
In People v. American Bell Telephone Company (117 N. Y. 242) the court held that a Massachusetts Corporation with capital invested in stocks in a domestic corporation was in no sense doing business within this State, and, therefore, could not be taxed under the laws ’of the State. In People ex rel. Edison E. L. Co. v. Campbell (138 N. Y.. 543) the question arose as to the right to tax the stock of a domestic corporation which- was invested in the stocks of other corporations organized in the State. Ease, J.j writing for the court, says - “ The case of People v. American Bell Telephone Company (117 N. Y. 241) is not an authority for the comptroller in this'case. In that case the. defendant, a- foreign corporation, held stocks in various companies in this State, and it was held that it Could not be taxed under the act of 1880,* on account of the investment of a portion of its capital in such companies, for the reason that it was not doing business-in this State. ' Before a foreign corporation can be taxed'under that act in this State it must, not only employ a portion of its capital in this State, but it must also be,engaged in business here. (People ex rel. American Contracting and Dredging Co. v. Wemple, supra.† As to a domestic, corporation, it is sufficient to -subject it .to taxation, ■under the-act that its capital was employed within the State, and it is employed where it is kept and used .for the purposes of the corporation.” - ”
We aré referred to no case within -the State which ih any way-questions the rule of law- laid down in’ the cases cited.. All the *207assets of relator are invested in the stock of a domestic corporation, the Empire’ City Subway Company, and the sole income of the relator is the dividend that it receives upon that stock. I am unable-to distinguish this case from the rule laid down in the cases cited. The. Attorney-General, in support of the Comptroller’s decision, simply refers to the case of People ex rel. Commercial Cable Co. v. Morgan, (178 N. Y. 433). That case, however, was a case of a domes tic corporation, and comes directly within the rule stated in People ex rel. Edison E. L. Co. v. Campbell, cited above. It does not in any way impair the rule as laid down in the case of People v. American Bell Telephone Company (supra). It appeared in the evidence that the stock of the relator company was owned by the New York Edison Company, a New York corporation. This may be a. material fact in the assessment of the franchise of the New York Edison Company, but such ownership of relator’s stock cannot alter the rule of law applicable to foreign corporations owning stock in a. corporation organized under the laws of the State.
All concurred.
Determination of the Comptroller reversed, with fifty dollars costs and disbursements.

Laws of 1880, chap. 542, as amd.— [Rep.


 129 N. Y. 558.— [Rep.